Citation Nr: 0611099	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
spondylosis and spondylolisthesis of the lumbar spine, from 
the initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
thoracic outlet syndrome of the right arm, from the initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
thoracic outlet syndrome of the left arm, from the initial 
grant of service connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1993 to December 
1997.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from October 1999 and October 2001 
decisions by the RO.  In October 1999, the RO, in part, 
granted service connection for chronic mechanical back strain 
and assigned a 10 percent evaluation, effective from December 
16, 1997, the day following discharge from service.  
38 C.F.R. § 3.400 (b)(2).  (The disability was subsequently 
recharacterized as spondylosis and spondylolisthesis of the 
lumbar spine and rated 20 percent disabling, effective from 
the same date).  In October 2001, the RO, in part, granted 
service connection for thoracic outlet syndrome of the right 
and left shoulder, and assigned a 10 percent evaluation for 
each shoulder, effective from April 18, 2000.  The Board 
remanded the appeal for additional development in November 
2003.  

The additional issues perfected on appeal as shown on the 
November 2003 remand, an increased rating for right shoulder 
capsular shift and left shoulder tendonitis, were withdrawn 
by the veteran in July 2004.  Accordingly, these issues will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
low back disability is manifested primarily by complaints of 
morning pain and stiffness, occasional muscle spasm, and 
moderate limitation of motion; no more than moderate 
functional limitation due to pain or during flare-ups is 
demonstrated.  

3.  Since service connection was established, the residuals 
of the right thoracic outlet syndrome are manifested 
principally by subjective complaints of pain, weakness, and 
decreased radial pulse, but no motor or sensory impairment; 
more than mild symptoms of incomplete paralysis of the median 
nerve is not demonstrated.  

4.  Since service connection was established, the residuals 
of the left thoracic outlet syndrome are manifested 
principally by subjective complaints of pain and weakness, 
without motor or sensory impairment; more than mild symptoms 
of incomplete paralysis of the median nerve is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for spondylosis and spondylolisthesis of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5295 
(prior to 9/26/03) and 5237 (from 9/26/03).  

2.  The criteria for an initial evaluation in excess of 10 
percent for thoracic outlet syndrome of the right arm are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 
4.59, 4.124a, Part 4, Diagnostic Codes 8599-8515 (2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for thoracic outlet syndrome of the left arm are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, 
Part 4, Diagnostic Codes 8599-8515 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court specifically recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, as is the situation in this case, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
Although the July 2004 VCAA notice letter did not predate the 
initial August 1998 or October 2001 rating decisions in this 
case, once the notice was provided to the veteran, the RO 
readjudicated the claim in September 2005.  As such, the 
Board concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board concludes that the information and discussion as 
contained in a July 2004 letter have provided the veteran 
with sufficient information regarding the applicable 
regulations.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, this document notified him of his 
responsibility to submit evidence which showed that the 
disabilities at issue are more severe than reflected in the 
current ratings assigned; of what evidence was necessary to 
establish higher evaluations for each disability; and 
suggested that he submit any evidence in his possession.  The 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested, 
and all available relevant evidence has been obtained and 
associated with the claims folder.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Consequently, the Board 
concludes that it may proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the veteran's claims were readjudicated 
following complete notice to the veteran.

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the effective 
date for the increased ratings awarded under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to adjudication of his claims in August 1998 and October 
2001.  However, in this case, the veteran appealed the 
evaluations assigned for the back and bilateral (neurologic) 
shoulder disabilities, and has since been provided with 
information including the appropriate legal criteria 
concerning the rating criteria and the basis for the 
effective date assigned.  Based on these factors as well as 
the fact that the Board is denying the issues on appeal, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the veteran has demonstrated that he is aware of 
the information and evidence necessary to substantiate his 
claim for increased ratings and is familiar with the law and 
regulations pertaining to the claim.  See Desbrow v. 
Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's hearing loss arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.



Lumbar Spine Disability

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 20 
percent is warranted for the veteran's spondylosis and 
spondylolisthesis of the lumbar spine from the date of his 
claim of service connection in 1998, subject to the 
provisions of 38 C.F.R. § 3.400(b)(2).  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that an examiner has related to the 
veteran's service-connected mechanical low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  Under the old 
version for intervertebral disc syndrome, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes five 
VA examinations conducted in January, September, and October 
1998, November 2000, and February 2005.  

The veteran's complaints on all of the examinations were 
essentially the same, that he has chronic back pain and 
stiffness, and limitation of motion.  When examined by VA in 
January 1998, there was no radiculopathy and no bowel or 
bladder problems.  Forward flexion was to 70 degrees with 2+ 
pain, and extension was to 30 without pain.  Right and left 
lateral bending was to 20 degrees and lateral rotation was to 
45 degrees.  There was evidence of kyphosis of the thoracic 
spine and straight leg raising was negative.  X-ray studies 
showed bilateral spondylolysis at the L5 level.  The 
diagnoses included chronic mechanical back strain with 
limitation of motion, nonradicular.  

When examined by VA examination in September 1998, the 
veteran reported intermittent pain and frequent back spasms 
at least twice a week.  On examination, the veteran stood 
erect and there was no evidence of muscle spasm, listing, or 
gluteal atrophy.  The veteran reported rather significant 
pain when attempting to bend forward, and flexed to no more 
than 30 degrees.  Extension was to 20 degrees, with rotation 
to 30 degrees, bilaterally.  The veteran held his back 
rigidly when squatting, but was able to get on and off the 
examining table without much difficulty.  Patellar reflex was 
1+, and Achilles was absent, bilaterally.  Straight leg 
raising in both the standing and supine positions were 
negative, bilaterally.  The diagnoses included spondylolysis 
of L5.  The examiner indicated that the veteran had marked 
limitation of motion suggesting possible spasm and pain.  He 
opined that the chronic musculoligamentous strain and 
developmental spondylolysis appeared to cause significant 
functional impairment with regards to his ability to do any 
repeated bending, heavy lifting, stooping, squatting, or 
twisting of the lower back.  

On VA neurological examination in October 1998, the veteran 
had normal muscle tone, bulk, strength, and reflexes in both 
lower extremities.  Sensation was intact, and his gait was 
normal, including tandem and Romberg.  The veteran was able 
to walk on his heels and toes, and stand on either foot.  

When examined by VA in November 2000, the lumbar spine was 
nontender.  Forward flexion was to 90 degrees, extension and 
lateral bending was to 10 degrees, bilaterally, and rotation 
was to 30 degrees.  Neurological examination of the lower 
extremities was nonfocal with 5/5 strength throughout.  
Sensation was intact, deep tendon reflexes were 2/4 and 
symmetric, and there were no pathologic reflexes.  X-ray 
studies showed no bony changes.  The diagnoses included 
lumbar strain and recurrent low back pain.  

The findings on an April 2000 VA outpatient report, 
associated with the claims file in January 2001, was 
essentially the same as on the November 2000 VA examination 
except for positive straight leg raising at 60 degrees, 
bilaterally.  The diagnoses included chronic low back pain.  
The clinical findings on a VA outpatient note by the same 
physician in April 2001 were unchanged.  

A VA MRI report in May 2001 reveled degenerative changes at 
L4-5 and L5-S1 with Grade I anterolisthesis at L5-S1 and 
questionable spondylolysis.  There was a small central broad 
based disc protrusion at L4-5.  

A VA examination report in October 2004, noted that the 
veteran did not get fatigability or weakness because of his 
spine disability.  The veteran reported that he could sit for 
20 minutes, stand for 30 minutes, and said that walking was 
not a problem.  

On VA examination in February 2005, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that he had back pain and stiffness in the morning, 
but that it "settles down" after an hour or so and was not 
much of a problem during the rest of the day.  He denied any 
radicular symptoms and said that his symptoms ranged from no 
pain to an 8 on a scale of 10, when present.  Activity 
related discomfort occurred on occasion and ranged from a 2 
to 10, depending on the activity.  The severe episodes were 
infrequent, and occurred only with activities.  He denied any 
associated bowel or bladder problems and did not use any 
assistive devices.  He said that his gait and ability to walk 
and perform routing activities of daily living after the 
morning stiffness were not affected.  On examination, his 
gait and heel and toe walk were normal.  Neurologic 
examination of the lower extremities was normal without 
pathologic reflexes, and there was no atrophy.  Forward 
flexion was to 80 degrees with pain beginning at 10 degrees, 
extension was to 20 degrees, with pain throughout motion, 
lateral bending was to 30, bilaterally without pain, and 
rotation was to 30 degrees with pain beginning at 10 degrees.  
The diagnoses included lumbar spondylosis at L4-5 and L5-S1, 
and spondylolisthesis of L5-S1, with possible spondylolysis 
at the pars intra-articularis of L5.  

The examiner commented that the veteran exhibited a moderate 
amount of functional impairment of the lumbosacral spine.  
The veteran was unable to repetitively twist and turn without 
discomfort, but when questioned about the degree of pain, he 
said that the pain on a routine basis was not debilitating 
and that he was able to perform the routine activities 
required of his occupation without difficulty.  He was 
generally able to lift heavy objects up to 50 pounds without 
difficulty, except on rare occasions.  The examiner noted 
that the veteran did not have significant weakness or any 
lack of endurance following repetitive use except 
infrequently, probably once every three to six months.  The 
primary functional impact was morning stiffness.  

The medical evidence of record does not demonstrate more than 
moderate actual or functional limitation of motion of the 
lumbar spine at anytime during the pendency of this appeal.  
Thus, a rating in excess of 20 percent under DC 5295 is not 
warranted.  The clinical evidence does not show severe 
symptoms of lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion so as to 
warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine albeit with pain 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for ankylosis, or an 
evaluation in excess of 20 percent or DC 5292 for severe 
limitation of motion is not warranted.  

While the veteran reports chronic pain and frequent muscle 
spasm, he has never described or demonstrated any objective 
evidence of more than mild symptoms of intervertebral disc 
(IVD) syndrome.  In fact, there has been no demonstrable 
evidence of muscle spasm on any of the numerous medical 
reports of record, despite the fact that the veteran 
reportedly has them at least twice a week.  The only 
objective findings of IVD was decreased patella and Achilles 
reflex in September 1998, which has not been shown since, and 
positive straight leg raising on two VA outpatient notes in 
April 2000 and 2001.  Significantly, there have been no other 
findings or symptoms of IVD on any of the medical reports 
since his discharge from service.  There was no muscle 
weakness, loss of muscle tone or bulk, muscle spasm, or any 
other neurological findings appropriate to the site of the 
diseased disc.  Therefore, the Board finds that the lumbar 
spine disability is not of such severity to warrant an 
evaluation in excess of 20 percent under the old criteria for 
IVD syndrome.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for an evaluation of 
more than 10 percent under the revised criteria of DCs 
5237/5243.  The veteran does not claim nor does the evidence 
show any incapacitating episodes over the past year or any 
required bed rest due to the low back disability.  On the 
most recent VA examination in February 2005, the veteran 
described his back pain as morning stiffness which dissipated 
within an hour or so and, more importantly, does not affect 
his daily activities to any significant degree.  Thus, the 
Board finds that the evidence does not meet the criteria for 
an evaluation in excess of 20 percent under either the old or 
the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than moderate 
limitation of motion or moderate recurring attacks of IVD 
syndrome, which is commensurate with a 20 percent evaluation 
under the old rating schedule pursuant to Diagnostic Codes 
5292, 5293, or 5295.  Applying the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2002, the low back disability would equate to no 
more than a 20 percent evaluation under the new General 
Rating Formula for Disease and Injuries of the Spine.  The 
veteran specifically denied any radiculopathy or any other 
symptoms compatible with sciatic neuropathy when examined by 
VA in February 2005.  Thus, a compensable evaluation is not 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  Additionally, there is no objective evidence 
of any associated abnormalities which would provide a basis 
for assigning a separate rating under Note 1 of the General 
Rating Formula.  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the veteran's low 
back disability, a combined evaluation in excess of 20 
percent would not be available from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  Despite occasional 
flare-ups of low back pain and chronic morning pain and 
stiffness, the veteran reported in February 2005 that he is 
able to perform the routine activities of daily living, 
including at work, and he has not reported any lost time at 
work because of his back disability.  The evidence does not 
show more than moderate limitation of motion when pain is 
considered, or more than moderate functional impairment.  In 
fact, his range of motion of the lumbar spine on the most 
recent VA examination in 2005 was significantly better than 
when evaluated in 1998 albeit it was accomplished with 
reported pain.  In this regard, the Board observes that under 
the revised rating schedule, the general rating formula notes 
that the rating criteria are to be applied with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  Thus, 
although the veteran had pain beginning at 10 degrees on 
forward flexion on most recent examination, he was able to 
forward flex to 80 degrees.  The record also shows that the 
veteran is currently employed as a security watchman.  
Moreover, he stated unequivocally, that his back disability 
did not limit him in the performance of his job.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the most recent VA examination in February 2005 showed 
no more than mild limitation of motion, no muscle weakness, 
atrophy, or neurological impairments.  The VA examiner in 
February 2005 opined that the actual functional limitation of 
motion of the veteran's spine was moderate.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  



Thoracic Outlet Syndrome

As noted above, the veteran is currently assigned separate 10 
percent evaluations for thoracic outlet syndrome of the right 
and left shoulder by analogy to DC 8515, which provides as 
follows:  

Median Nerve 
8515  Paralysis of:								Major    
Minor
  Complete; the hand inclined to the ulnar side, the index 
and
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion 
of middle finger, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles
to palm; flexion of wrist weakened; pain with trophic 
disturbances 
.......................................................................
............  70..........   60
  Incomplete:
    
Severe.........................................................................
............  50..........   40
    
Moderate.....................................................................
............  30..........   20
    
Mild.............................................................................
..........  10...........  10

Under DC 8515, ratings for paralysis of the median nerve 
include all movements of the hand and fingers.  Under this 
code, evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (2005).  Neurological conditions are to be 
evaluated based upon the impairment of motor, sensory, or 
mental functioning.  38 C.F.R. § 4.120 (2005).  

Initially, it should be noted that the veteran has been 
assigned separate evaluations for the orthopedic 
manifestations of the right and left shoulder.  Therefore, 
the following analysis reflects only on the neurological 
impairment resulting from the bilateral shoulder disability.  

In this case, the Board finds that an evaluation in excess of 
10 percent for either the left or the right shoulder 
disability is not warranted under the criteria of DC 8515 for 
incomplete paralysis of the median nerve group.  The 
veteran's purely subjective complaints include pain and 
numbness in his arms and hands when holding them above his 
head.  Despite his subjective complaints, however, the VA 
examinations have shown no significant evidence of any 
neurological or functional impairment in either upper 
extremity, other than a slight decrease in the right radial 
pulse with his arm raised above his head, which returns to 
normal when the arm is lowered to his side.  NCV studies in 
2000 were essentially normal except for some ulnar neuropathy 
at the elbow.  VA examinations in January and October 1998, 
November 2000, April 2001, and October 2004, as well as 
several private medical reports in 1998 have shown no 
evidence of any motor, sensory, or reflex changes in either 
upper extremity.  The veteran can raise both arms to well 
above shoulder level, has good grip strength, dexterity, 
sensation, and discrimination in all digits of both hands.  

In the Board's judgment, the above-cited evidence, as a 
whole, shows no more than mild incomplete paralysis of the 
median nerve, which is contemplated by the 10 percent rating 
assigned for each upper extremity under Code 8510.  As noted 
by the most recent VA examiner, the veteran's thoracic outlet 
syndrome is mild in degree without evidence of motor or 
sensory abnormalities, but with pulse alteration on the right 
side.  Based on these findings as well as the remainder of 
the relevant evidence, the Board finds that a basis for the 
assignment of an evaluation in excess of 10 percent for 
thoracic outlet syndrome of the right or left arm is not 
demonstrated.  




ORDER

An initial evaluation in excess of 20 percent for spondylosis 
and spondylolisthesis of the lumbar spine, is denied.  

An initial evaluation in excess of 10 percent for thoracic 
outlet syndrome of the right arm, is denied.  

An initial evaluation in excess of 10 percent for thoracic 
outlet syndrome of the left arm, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


